DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: the Examiner interprets “an optical frame” to be “an optical film.” Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5-6, 9-12, 14-15, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jun et al. (US 20150338571).
Regarding claim 1, Jun discloses (Figs. 1-17) a direct type backlight module, comprising: a back frame (1000), a backlight source (6100) disposed in the back frame and an optical film (4000) disposed relatively spaced from the backlight source; a top edge and two side edges of the back frame (1000) are respectively and fixedly connected with a top edge and two side edges of the optical film, and a bottom edge of the back frame (1000) is elastically connected with a bottom edge of the optical film (4000) (section 0055).
Regarding claim 2, Jun discloses (Figs. 1-17) a plurality of engaging columns (2100, 2500) is respectively disposed on the top edge and the two side edges of the back frame, and a 
Regarding claim 3, Jun discloses (Figs. 1-17) a plurality of elastic hangers (3000), wherein a plurality of hanging grooves (portion between adjacent 2120’s) are evenly disposed on the bottom edge of the back frame, and a plurality of hanging holes (4110) one to one corresponding to the plurality of hanging grooves are disposed on the bottom edge of the optical film, and two ends (3500) of each elastic hanger are connected with one hanging groove and one hanging hole, respectively, so that the bottom edge of the back frame (1000) is elastically connected with the bottom edge of the optical film (4000).
Regarding claim 5, Jun discloses (Figs. 1-17) a material of the elastic hangers (3000) is rubber (section 0055).
Regarding claim 6, Jun discloses (Figs. 1-17; in particular Fig. 8) the hanging grooves are U-shaped grooves, and openings of the hanging grooves face an outside of the back frame, and the hanging holes (4110) are rectangular holes.
Regarding claim 9, Jun discloses (Figs. 1-17) the optical film comprises a prism sheet (4003) and a diffusion sheet (4002), which are stacked.
Regarding claim 10, Jun discloses (Figs. 1-17) a liquid crystal display device, comprising the directly type backlight module (100). 
Regarding claim 11, Jun discloses (Figs. 1-17) a plurality of engaging columns (2100, 2500) is respectively disposed on the top edge and the two side edges of the back frame, and a 
Regarding claim 12, Jun discloses (Figs. 1-17) the direct type backlight module further comprises: a plurality of elastic hangers (3000), and a plurality of hanging grooves (portion between adjacent 2120’s) are evenly disposed on the bottom edge of the back frame, and a plurality of hanging holes (4110) one to one corresponding to the plurality of hanging grooves are disposed on the bottom edge of the optical film, and two ends (3500) of each elastic hanger are connected with one hanging groove and one hanging hole, respectively, so that the bottom edge of the back frame (1000) is elastically connected with the bottom edge of the optical film (4000).
Regarding claim 14, Jun discloses (Figs. 1-17) a material of the elastic hangers (3000) is rubber (section 0055).
Regarding claim 15, Jun discloses (Figs. 1-17; in particular Fig. 8) the hanging grooves are U-shaped grooves, and openings of the hanging grooves face an outside of the back frame, and the hanging holes (4110) are rectangular holes.
Regarding claim 18, Jun discloses (Figs. 1-17) the optical film comprises a prism sheet (4003) and a diffusion sheet (4002), which are stacked. 
Allowable Subject Matter
Claims 4, 7-8, 13, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowable subject matter: the prior art does not disclose or suggest the direct type backlight module of claim 4, in particular the limitations of the elastic hangers are S-shaped. The prior art does not disclose or suggest the direct type backlight module of claims 7-8, in particular the limitations of a plurality of elastic ropes, wherein a plurality of winding posts evenly disposed on the bottom edge of the back frame, and a plurality of winding holes one to one corresponding to the plurality of winding posts are disposed on the bottom edge of the optical film, and each elastic rope is connected to one winding post and one winding hole, respectively, so that the bottom edge of the back frame is elastically connected with the bottom edge of the optical film. The prior art does not disclose or suggest the liquid crystal display device of claim 13, in particular the limitations of the elastic hangers are S-shaped. The prior art does not disclose or suggest the liquid crystal display device of claims 16-17, in particular the limitations of the direct type backlight module further comprises: a plurality of elastic ropes, and a plurality of winding posts evenly disposed on the bottom edge of the back frame, and a plurality of winding holes one to one corresponding to the plurality of winding posts are disposed on the bottom edge of the optical film, and each elastic rope is connected to one winding post and one winding hole, respectively, so that the bottom edge of the back frame is elastically connected with the bottom edge of the optical film.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES S CHANG whose telephone number is (571)270-5024.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on (571) 272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES S CHANG/Primary Examiner, Art Unit 2871